DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3, 5, 6, 8 – 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an entire longitudinal gap” in the last paragraph. It is unclear as to whether Applicant intends ‘longitudinal gap’ to refer to the ‘longitudinal gap’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘longitudinal gap,’ separate and independent from the ‘longitudinal gap’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “an entirety of the longitudinal gap.”
Claim 3 recites the limitation “a first reshaping of the plate.” It is unclear as to whether Applicant intends the limitation to refer to the step of ‘reshaping of the plate’ previously set forth in claim 1, or whether Applicant intends the limitation to refer to any any ‘reshaping of the plate.’
Claim 13 recites the limitation “wherein two legs are formed …” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘legs’ previously set forth in claim 1, or whether Applicant intends the limitation to set forth a second set of ‘legs,’ separate and independent from the ‘legs’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation to refer to, and further define, the ‘legs’ previously set forth.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 3, 5, 6, 8 – 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruggenbrock (U.S. Patent Application Publication Number 2017/0066036)
As to claim 1, Bruggenbrock teaches a method for producing a bent torsional profile (abstract) comprising the following process steps: provision of a plate made of planar sheet metal (figures 2 and 3, step I, element 1 being the ‘planar sheet metal’; page 3, paragraph 32), reshaping of the plate through an introduction of a bent trough oriented in a longitudinal direction of the plate in a central length portion of the plate at a distance from front edges of the plate, forming legs between the trough and longitudinal edges of the plate (figures 2 and 3, step IV, element 5 being the ‘bent trough,’ elements 6 and 7 being the ‘legs,’ see below; page 3, paragraph 31).

    PNG
    media_image1.png
    296
    739
    media_image1.png
    Greyscale

Bruggenbrock further teaches reshaping of the legs in such a manner that an open profile is created (figures 2 and 3, step V; page 3, paragraph 32), reshaping of the legs in a such a manner that a hollow profile is produced, wherein a longitudinal gap is formed between the legs over an entirety of a longitudinal length thereof and wherein an air gap is created between the legs and the through in a region of the trough (figures 2 and 3, step VI, element 8 being the ‘hollow profile,’ see below; page 3, paragraph 32).

    PNG
    media_image2.png
    208
    404
    media_image2.png
    Greyscale

Bruggenbrock further teaches joining of the legs over an entirety of the longitudinal gap (figures 2 and 3, elements 6, 7, and 10; page 3, paragraph 10).
As to claim 2, Bruggenbrock teaches that the longitudinal edges of the plate are provided with a bend which corresponds to a bend of the bent trough (figure 2, step IV, element 5, see below).

    PNG
    media_image3.png
    261
    570
    media_image3.png
    Greyscale

As to claim 3, Bruggenbrock teaches that the longitudinal edges of the plate are provided with the bend before the step of reshaping of the plate through the introduction of the bent trough (figure 2, step III).
As to claim 5, Bruggenbrock teaches that when the plate is reshaped in step c), the reshaping is performed in such a manner that the open profile has a roughly W- or M-shape in the central length portion (figure 3, step V).
As to claim 6, Bruggenbrock teaches that the plate is re-shaped in the process step d) in such a manner that a butt joint is produced between the legs on the longitudinal edges, on which the longitudinal gap is formed, thereby creating the hollow profile (figure 3, step VI, element 9 being the ‘butt joint’; page 3, paragraph 32).
As to claim 8, Bruggenbrock teaches that the introduction of the trough takes place by means of deep-drawing or stretch-forming (figures 2 and 3, step IV, element 5; page 3, paragraph 32).
As to claim 9, Bruggenbrock teaches that the plate is made of steel (page 2, paragraph 12).
As to claim 10, Bruggenbrock teaches that the joining of the legs over the entire longitudinal gap takes place by welding (figures 2 and 3, step VII, element 10; page 3, paragraph 32).
As to claim 12, Bruggenbrock teaches that the plate is made of a high-strength steel (page 2, paragraph 12).
As to claim 13, Bruggenbrock teaches that the legs are two legs that are formed between the trough and the longitudinal edges of the plate (figures 2 and 3, step IV, elements 6 and 7 being the ‘legs,’ see annotated figure in the rejection of claim 1 above; page 3, paragraph 31).
Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.
Applicant first argues, on page 5, that Bruggenbrock does not teach a ‘bent trough oriented in a longitudinal direction of the plate,’ as required by the claims. Examiner disagrees. As best understood by the Examiner, Applicant bases this argument on the face that the ‘bent trough’ of Bruggenbrock (Bruggenbrock, figures 2 and 3, element 5) extends in a straight line along the longitudinal direction. While Examiner recognizes that the bent trough of Bruggenbrock extends linearly along the longitudinal direction (figure 2, element 5), Examiner notes that the limitations of the claims do not require the ‘bent trough’ to have a curved or bent profile along the longitudinal direction. The claims merely require “an introduction of a bent trough along the longitudinal direction.
Applicant next argues, on pages 6 – 7, that the ‘torsional profile’ of Bruggenbrock is not a “bent” torsional profile. Examiner disagrees. Applicant bases this argument on the fact that Bruggenbrock teaches cutting the plate, after the steps of formation, so as to ensure that the final ‘torsional profile’ extends linearly along the longitudinal direction (Bruggenbrock, figure 2, element 2; page 3, paragraph 30). While Examiner recognizes that the torsional profile of Bruggenbrock extends linearly along the longitudinal direction, Examiner notes that the limitations of the claims do not require the ‘torsional profile’ to have a curve or bent profile along the longitudinal direction. Examiner further notes that the ‘torsional profile’ of Bruggenbrock is ‘bent’ along the corner and at the ‘bent trough’ (figures 4c, elements 5 – 7).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726